Citation Nr: 0618835	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1982.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL.

The veteran provided testimony before a Veterans Law Judge at 
the RO in December 2005; a transcript is of record.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending issue.

2.  The veteran's service-connected disabilities are as 
follows: Post-traumatic stress disorder (PTSD), rated as 50 
percent disabling; residuals, left knee injury, rated as 20 
percent disabling; residuals, left knee injury, rated as 10 
percent disabling; degenerative joint disease, left knee, 
rated as 10 percent disabling; diabetes mellitus, Type II, 
due to Agent Orange exposure, rated as 10 percent disabling; 
and a history of gastrointestinal bleeding with esophagal 
ulcer, degenerative joint disease of the right knee, each 
rated as noncompensably disabling; the combined scheduler 
rating, including the bilateral factor of 3.5 percent, is at 
70 percent disabling.

3.  The veteran's service-connected disabilities now 
reasonably render him unable to work in other than marginal 
or part-time employment.




CONCLUSION OF LAW

The schedular criteria for a TDIU are met. 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
, apart from any non-service-connected conditions and 
advancing age, which would justify a total rating, based on 
unemployability.  Van Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

Lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however , a 
lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991), after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence, see Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  In any event, the Board has the duty to 
assess the credibility and weight to be given the evidence.




Factual Background and Analysis

Some clinical evaluations in recent years have suggested that 
the veteran may be unable to work in many if not all 
situations and that is reasonably due to his service-
connected disabilities of both psychiatric and organic 
nature.

On a VA examination in January 2005, the examiner noted his 
problems with orthopedic problems, particularly his knees, 
and reported that his occupation as a substitute teacher was 
only 2-3 times a week; he was bothered particularly by 
standing for long periods of time while teaching.  The 
examiner had previously noted that he was able to sit on the 
desk while he taught so the disability was lessened as a 
result of that accommodation.

The veteran reports that he had been working because he needs 
to do so to survive, but that his work has been marginal and 
part-time, at best, and inconsistent.

At the personal hearing, the veteran provided credible and 
candid testimony to the effect that his PTSD has caused him 
to have problems in communications with his supervisors over 
the last 11 jobs.  Tr. at 3.  He further stated that he was 
last gainfully employed in February 2004 and that was as a 
part-time substitute school teacher.  Tr. at 3.  He stated 
that he was precipitously terminated from that job, the 
details of which he has never had fully explained, although 
he did not get along with the supervisors.  Tr. at 3-4.  
Before that, he had worked at several jobs, including as an 
instructor at the American Red Cross in CPR and other medical 
courses, from which he was fired for allegedly cussing out a 
client.  Tr. at 7.  He had also worked as a store manager.  
In the past years, from 1982 to present, he had had 11 jobs 
from which he had been fired.  Tr. at 8.  He had tried for 
other jobs for which he should have been qualified, but had 
not been accepted.  Tr. at 8.

The veteran has service-connected disabilities now rated as 
50, 20, 10, 10, 10 and several at 0 percent, each.  They are 
combined to 70 percent.  His primary problem relates to PTSD, 
for which the 50 percent rating is assigned; however, he has 
additional service-connected disabilities of a significant 
nature, both orthopedic and otherwise, which have impact on 
his ability to work.

The Boards finds his communications and testimony with regard 
to his employment situation to be entirely consistent, 
lacking in rhetoric or hyperbole, and generally quite 
credible.

In any event, whether or not the veteran has other 
disabilities, or is old, or there are any other tangential 
factors, the veteran meets the scheduler criteria; and since 
there is considered opinion that these disabilities alone 
render him unable to work, the Board is precluded from 
concluding to the contrary.  A TDIU is reasonably warranted.

ORDER

Entitlement to a TDIU is granted to the extent indicated, 
subject to the regulatory criteria relating to the payment of 
monetary awards.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


